ANNUAL REPORT 2007 In many ways, 2007 was a landmark year. The acquisition of OMI meant that 2007 was the year when we realized the greatest growth in terms of fleet as well as organization in TORM’s recent history. We also achieved our best performance ever with a net profit for the year of USD 792 million. The Company’s new strategy focuses on continued growth, employee development and the environment. The profit before restructuring costs and tax was USD 819 million, which is in line with the latest forecast of USD 810-820 million excluding restructuring costs of USD 15 million in connection with the acquisition of OMI. 2007 was the year when we sold our stake in A/S Dampskibssel-skabet Norden (Norden), which yielded a net profit of USD 643 million before tax. No vessels were sold in 2007, although this is a natural element of TORM’s business, and excluding the profit from the sale of the shares in Norden, the profit before tax was USD 161 million. Unlike the previous years, product tanker freight rates were not affected by any one-off events. The many newbuildings continued to put pressure on freight rates, but this pressure is expected to ease as we approach 2010, when single-hulled tankers are to be phased out and the demand for product tankers will be positively affected by new refineries coming on stream, and which will be located far away from the main consuming markets. Contrary to market expectations, freight rates for bulk carriers rose for the first ten months of the year, at the end October reaching a historical high of approximately USD 95,000/day for a Panamax vessel. As the Company’s bulk carriers are chartered out on long-term contracts of one to two years’ duration, our earnings did not see the full benefit of the rising freight rates. The year was characterized by major structural changes and initiatives. Our sale of the Norden shares allowed us to accelerate our “Greater Earning Power” strategy, leading us to acquire OMI in collaboration with the Canadian shipping company Teekay. With the sale of the Norden shares and the acquisition of OMI, an inactive investment was converted into an active investment in TORM’s key business area – product tankers. Half of the proceeds from the sale of the Norden shares, or DKK 2,002 million (USD 369.3 million) were distributed as an extraordinary dividend in September, corresponding to DKK 27.5 per share (USD 5.1 per share). Following the acquisition of OMI in June, the second half of the year was a time for integration – of colleagues as well as of systems. Two large organizations have got to know each other. Colleagues who were once competitors are now working together and two fleets and shipping systems have been joined. Today, the integration process is complete and has strengthened the organization. The acquisition of OMI and the achievement of “Greater Earning Power” have prompted us to implement a new strategy at the beginning of 2008 called “Greater Earning Power 2.0”, and our ambition remains the same: TORM is to grow organically as well as through acquisitions, but never at the expense of our financial ratios.
